            Case 3:20-cv-05451-TSZ-TLF Document 24 Filed 09/30/20 Page 1 of 3




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    DENGE LEMO GAHANO,
                                                            Case No. C20-5451 TSZ-TLF
7                              Plaintiff,
            v.                                              ORDER DENYING PLAINTIFF’S
8                                                           MOTION FOR APPOINTMENT
     STEPHEN LANGFORD,                                      OF COUNSEL
9
                               Defendants.
10

11          This matter comes before the Court on plaintiff’s motion for appointment of

12   counsel. Dkt. 8. Plaintiff is proceeding in forma pauperis. The Court has considered the

13   record and finds that plaintiff’s motion for counsel should be denied at this time, without

14   prejudice. Plaintiff will be allowed to renew this motion if, at a later time in the

15   proceedings, exceptional circumstances would require appointment of counsel.

16          No constitutional right exists to appointed counsel in a § 1983 action. Storseth v.

17   Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981); see also United States v. $292,888.04

18   in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995) (“[a]ppointment of counsel under this

19   section is discretionary, not mandatory.”). In “exceptional circumstances,” a district court

20   may appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1)). Rand

21   v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled on other grounds, 154 F.3d

22   952 (9th Cir. 1998).

23          The Court must evaluate both “the likelihood of success on the merits [and] the

24   ability of the petitioner to articulate his claims pro se in light of the complexity of the

25
     ORDER DENYING PLAINTIFF’S MOTION FOR
26   APPOINTMENT OF COUNSEL - 1
           Case 3:20-cv-05451-TSZ-TLF Document 24 Filed 09/30/20 Page 2 of 3




1    legal issues involved.” Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991) (quotations

2    omitted). A plaintiff must plead facts that show he has an insufficient grasp of his case

3    or the legal issue involved, and an inadequate ability to articulate the factual basis of his

4    claim. Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004).

5           Here, plaintiff filed his complaint pro se and has demonstrated an ability to

6    articulate his claims pro se in a clear fashion understandable to this Court, despite

7    plaintiff’s assertion that he is not fluent in English. Plaintiff’s allegations indicate that this

8    is not a complex case involving complex facts or law.

9           In addition, plaintiff presents no evidence to show that he is likely to succeed on

10   the merits of his case. While plaintiff may not have vast resources or legal training, he

11   meets the threshold for a pro se litigant. Plaintiff contends that he does not have higher

12   education, but this alone is not sufficient to require appointment of counsel. See Wood

13   v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990) (noting that contended exceptional

14   factors were “difficulties which any litigant would have in proceeding pro se”). Plaintiff

15   also contends that he requires counsel to protect him from retaliatory deportation. The

16   Court lacks jurisdiction in this case appoint plaintiff counsel for his immigration

17   proceedings before another court.

18          Thus, plaintiff has failed in his burden to demonstrate an inability to present his

19   claims to this Court without counsel or to show that exceptional circumstances require

20   the Court to appoint counsel at this stage. See generally, Mallard v. U.S. Dist. Court for

21   Southern dist. of Iowa, 490 U.S. 296, 310 (1989) (28 U.S.C. § 1915 does not allow a

22   federal court to coercively appoint counsel); James v. Eli, 889 F.3d 320, 330-331 (7th

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR
26   APPOINTMENT OF COUNSEL - 2
            Case 3:20-cv-05451-TSZ-TLF Document 24 Filed 09/30/20 Page 3 of 3




1    Cir. 2018) (en banc) (district courts may ask, but not compel, a lawyer to represent an

2    indigent litigant).

3           The Court DENIES the motion (Dkt. 8) without prejudice. Plaintiff will be allowed

4    to renew this motion if, later in the proceedings, exceptional circumstances would

5    require appointment of counsel.

6           The Clerk shall send a copy of this Order to plaintiff.

7           Dated this 30th day of September, 2020.

8

9

10                                                     A
                                                       Theresa L. Fricke
11                                                     United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER DENYING PLAINTIFF’S MOTION FOR
26   APPOINTMENT OF COUNSEL - 3
